Citation Nr: 1702529	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  13-02 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Julie L. Glover, Esq.


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran who died in September 2011 and served his country honorably on active duty from July 1968 to April 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision by the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota (hereinafter, "Agency of Original Jurisdiction" or "AOJ").  

The issue of entitlement to service connection for the cause of the Veteran's death was previously before the Board in April 2014, April 2015, and February 2016.  The procedural history was extensively discussed in the February 2016 remand.  

As discussed in more detail below, the development sought in the Board's February 2016 remand instructions was completed only after the issuance of the most recent supplemental statement of the case (SSOC), so remand is again necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (claimants are entitled to compliance with the Board's remand instructions).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2016, the Board instructed the AOJ to obtain a reauthorization for the release of the Veteran's final medical records from the MD Anderson Cancer Center and then to make reasonable efforts to obtain those records.  The AOJ took both of those steps.  Unfortunately, the AOJ was unaware that VA had received the requested records when it issued a May 2016 SSOC.  The AOJ did not issue another SSOC.  Consequently, the claimant has not had the benefit of readjudication of her claim by the AOJ after obtaining and considering the records of the Veteran's final illness.  The Board must remand the matter for readjudication by the AOJ to fulfill due process considerations.

In addition, subsequent to the February 2016 remand, the paper claims file was scanned into the electronic claims file.  Presumably due to an error during this process, the electronic claims file does not contain a copy of the Veteran's October 2011 death certificate, the claimant's January 2012 Request for Substitution, her January 2012 VA Form 21-534 (Application for DIC, Death Pension, and Accrued Benefits), or her January 2012 VA Form 21-530 (Application for Burial Benefits).  In any event, whatever the cause, the AOJ should attempt to obtain copies of these documents and associate them with the claims file.  

Moreover, a medical opinion is warranted on remand and, to avoid further delay, the Board will direct that it be conducted prior to readjudication.  The private treatment records obtained indicate that the Veteran was diagnosed with, at least, "coronary artery calcification" shortly before his death.  See April 2011 Private Progress Note (summarizing results of CT imaging of chest).  This at least suggests the possibility that the Veteran had coronary artery disease (a form of ischemic heart disease) prior to his death.  See May 2012 Statement in Support of Claim (noting the calcifications and stating:  "My husband...was not able to submit a claim for service connection for ischemic heart disease [prior to his death].  I request the VA consider the possibility of granting service connection for ischemic heart disease due to exposure to Agent Orange and grant DIC.").  The rating decision in this matter notes that the death certificate lists the primary cause of the Veteran's death as cardiovascular arrest.  This evidence raises the issue of whether the Veteran had ischemic heart disease that caused or contributed to his death in September 2011.  Ischemic heart disease (which includes myocardial infarction and coronary artery disease) is included in the list of diseases presumptively associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).

VA is required to "make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A. § 5103A(a)(1); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2009).  Here, a medical opinion is necessary to permit a decision regarding whether the Veteran had ischemic heart disease and, if so, whether that caused or contributed to his death.

Accordingly, the case is REMANDED for the following action:

1. The electronic claims file does not contain a copy of the Veteran's October 2011 death certificate, the claimant's January 2012 Request for Substitution, her January 2012 VA Form 21-534 (Application for DIC, Death Pension, and Accrued Benefits), or her January 2012 VA Form 21-530 (Application for Burial Benefits).  The RO should either follow procedures for getting these documents that were clearly in VA's possession scanned into the file, or, in the alternative, notify the appellant and her attorney of the missing documents and request that they provide copies of each of the documents.  

At a minimum, it is crucial that a copy of the Veteran's October 2011 death certificate be obtained.

2.  Only after obtaining as many of the above-identified documents as possible, then obtain an opinion from an appropriate medical provider regarding the following:

a. Is it at least as likely as not (probability of 50% or greater) that the Veteran had ischemic heart disease prior to his death?

For purposes of the requested opinion, ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).

For purposes of the requested opinion, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.

b. 	If the Veteran had ischemic heart disease, is it is at least as likely as not (probability of 50% or greater) that the Veteran's ischemic heart disease was a principal or contributory cause of his death?

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

A disability will be considered the principal (or primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.

A disability will be considered a contributory cause of death where it contributed substantially or materially, it combined to cause death, or it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.

3.  After completing the above actions and any additional development deemed necessary, readjudicate the claim.  If the benefits sought are not granted, the appellant and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




